Exhibit 10.41


AMENDMENT NO. 1
TO
EXECUTIVE EMPLOYMENT AGREEMENT




This Amendment No. 1 to the Executive Employment Agreement (the "Agreement")
made and entered into as of the 17th day of April 2006, between eMagin
Corporation, a Delaware corporation (the "Company"), Susan Jones, an individual
residing at 15550 SE 79th Pl, Newcastle, WA 98059 ("Executive").


WITNESSETH:


WHEREAS, on January 24, 2006, the Company and the Executive entered into an
Agreement, a copy of which is annexed hereto as Exhibit 1; and


WHEREAS, the parties now desire to amend Paragraphs 3.3 of the Agreement as
hereinafter set forth to correct a mistake of the parties;


NOW, THEREFORE, in consideration of and for the mutual promises and covenants
contained herein, and for other good and valuable consideration, the receipt of
which is hereby acknowledged, the Executive Employment Agreement is hereby
amended as follows:


1. (A) Paragraph 3.3 of the Agreement is hereby amended to be and read as
follows:


“3.3.  Without Cause.
The Company may terminate the employment of Executive at any time without notice
and without cause (as defined in Section 3.2) In such event, Executive shall be
entitled to (i) salary until the end of this agreement’s full term or twelve
(12) months, whichever is greater, based on Executive’s monthly rate of base
salary at the date of such termination, (ii) payment for accrued vacation days,
including personal choice holidays and (iii) all bonuses that would otherwise
have been accrued during the term of this agreement. The Company shall pay such
sum of salary and vacation accrual in one payment within thirty (30) business
days following the effective date of termination and shall pay merit or
revenue-based bonuses on the dates on which they would have normally occurred
throughout the full term of this agreement. The Company shall pay for health
benefits equivalent to medical and dental benefits provided during Executive’s
full time employment until the end of this agreement’s full term or twenty-four
(24) months, whichever is greater. Furthermore, shares of any of the Executive’s
stock subject to any lockups will be immediately released from such restrictions
and registered by the company within 30 days of termination without cause.
Except for health coverage benefits to which Executive may be entitled,
Executive will otherwise cease to accrue salary and other benefits upon the date
of such final payment, other than the Company’s normal insurance policies for
terminated employees. Notwithstanding the foregoing, the Company shall have no
obligation to pay Executive any of such salary or such benefits that may accrue
after the Company ceases to do business, liquidates substantially all of its
assets (except in connection with a sale of substantially all of the assets of
the Company as a going concern), or voluntarily or involuntarily becomes the
subject of a proceeding under the Bankruptcy Code that is not dismissed within
60 days.”
 
2. (A) This agreement shall be construed and interpret-ed in accordance with the
laws of the State of Delaware without giving effect to the conflict of laws
rules thereof or the actual domiciles of the parties.


(B) Except as amended hereby, the terms and provisions of the Agreement shall
remain in full force and effect, and the Agreement is in all respects ratified
and confirmed. On and after the date of this agreement, each reference in the
Agreement to the "Agree-ment", "hereinafter", "herein", "herein-after",
"hereunder", "hereof", or words of like import shall mean and be a reference to
the Agreement as amended by this agreement.


(C)  This agreement may be executed in one or more counter-parts, each of which
shall be deemed an original and all of which taken together shall constitute a
single Amendment.
(D) The agreement may be deemed as executed upon receipt of email affirmation,
to be followed by execution of physically signed documents within five (5)
business days.




IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
date first stated above.
 
 

     
“EXECUTIVE” 
   
   
   
  By /s/ Susan Jones    April 17, 2006

--------------------------------------------------------------------------------

Gary Jones    


 
“COMPANY” 

     
eMagin Corporation 
 
By /s/ Thomas Paulsen

--------------------------------------------------------------------------------

Thomas Paulsen  
 

 
April 17, 2006
Compensation Committee 
            

 